Citation Nr: 1108400	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a personality disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, wherein the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a personality disorder.  

On December 1, 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file and has been reviewed.  

The Board observes that after the RO issued its August 2003 decision, the Veteran submitted additional evidence.  By way of a December 2003 decision, the RO "reopened" the previously denied claim for service connection, but denied that claim on the merits, finding that a personality disorder was not a disability subject to VA compensation benefits.  

During the pendency of the Veteran's appeal, he submitted therapy reports from L. R., a private licensed clinical social worker (LCSW), who diagnosed him as having PTSD.  In February 2010, the RO issued a deferred rating decision, pending further development of a claim for service connection for PTSD.  In August 2010, the RO issued a supplemental statement of the case (SSOC) wherein it denied service connection for an acquired psychiatric disorder, to include schizoid personality disorder and PTSD. 

Recent case law has indicated that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, the Veteran was denied service connection for a personality disorder in December 1966 by the Board.  It does not appear that the Board considered whether the Veteran may have been entitled to service connection for PTSD, as there was no diagnosis of PTSD contained in the record before the Board at that time.  Rather, service connection was denied as a matter of law under 38 C.F.R. § 3.303(c) (1966).  Thus, the Board finds that the claim of service connection for PTSD, considered by the RO in August 2010, is a new claim rather than part of the previously denied claim for service connection for a personality disorder.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); Velez, supra.  Therefore, the psychiatric issues on appeal have been framed as (1) whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a personality disorder and (2) entitlement to service connection for PTSD.  



FINDINGS OF FACT

1.  By a December 1966 decision, the Board denied service connection for a personality disorder.  

2.  The Veteran has a personality disorder, just as he did in 1966.

3.  The Veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The December 1966 Board decision that denied service connection for a personality disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (1966).

2.  New and material evidence has not been submitted to reopen the claim of service connection for a personality disorder.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303(c) (2010).

3.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Petition to Reopen Previously Denied Claim

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant originally filed a claim for service connection for a nervous condition in August 1965.  In April 1966, the RO, noting that the Veteran had been diagnosed with a schizoid personality disorder in service, denied the Veteran's claim for service connection on the basis that personality disorders were not diseases for which service connection could be granted.  The Veteran appealed the denial of his claim to the Board and in December 1966, the Board, citing to 38 C.F.R. § 3.303(c), denied service connection for a personality disorder on the basis that that condition was not a disability for which compensation could be granted.  The December 1966 Board decision, rendered prior to the advent of the Court constituted a final appellate determination as to any issue addressed therein.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

As a result of the finality of the December 1966 Board decision, a claim of service connection may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In this case, the evidence of record at the time of the December 1966 Board decision consisted of:  the Veteran's service treatment records (STRs), including a July 1965 medical examination report containing a notation of schizoid personality and a July 1965 physical profile record indicating that the Veteran had a personality disorder; a July 1965 psychiatric evaluation report from Letterman General Hospital in San Francisco, California, noting that the Veteran suffered from a long-standing personality disorder and containing a diagnosis of schizoid personality, manifested by the inability to effectively communicate with others, poor judgment, impulsivity, minimal frustration tolerance, and general ineptitude; an August 1965 psychiatric evaluation report noting a long history of emotional disturbance and a diagnostic impression of acute, reactive, agitated depression, with basic thought disorder; a January 1966 hospitalization summary from the Lincoln State Hospital in Lincoln, Nebraska, containing a diagnosis of sociopathic personality disturbance, antisocial type; and statements from the Veteran in which he asserted that he had no psychological or personality problems prior to entering military service.  

Evidence received since the December 1966 Board decision includes:  statements from the Veteran and his family, to include the Veteran's December 2010 Board hearing testimony, treatment records from Utah State Hospital; treatment records from Intermountain Specialized Abuse Treatment Center; treatment records from the Utah State Prison dated from November 1994 to March 2002; treatment records from the Letterman General Hospital; copies of the Veteran's service personnel records; VA treatment records; a September 2003 letter from R. A., a LCSW with a private counseling service; December 2007 and March 2010 VA examination reports and a July 2010 addendum; and treatment records from L. R., LCSW.

Notably, the September 2003 letter from R. A. indicated that the Veteran had received treatment from 1994 to 1995 for anxiety, depression, criminal behavior, and near schizophrenic behaviors.  It was noted that the Veteran had a strong history of not getting along with others and an inability to handle multiple stressors.  R. A. stated that the Veteran had recently reconnected with him, at which time his "demeanor was calm, spiritual and dedicated to gaining some compensation from the VA for his disability."  R. A. stated that he reviewed the Veteran's records through the late 1960s, which validated that what R. A. saw in 1994 and 1995 and subsequent to the Veteran's release from prison was still prevalent.  R. A. stated that his review of the Veteran's records indicated that the Veteran's anti-social behavior and violent reactions to stress did not begin until he was in the military.  He further stated that the Veteran's time in service "did 'something'" and it was clear from the evidence that the military was the time that the conversion to his current disabling condition began.  

Further, the Board notes that the December 2007 VA examiner indicated that the diagnosis of schizoid personality disorder in service may have been incorrect.  The VA examiner stated that schizoid personalities tend to spend the predominant amount of their time alone, concerning themselves with abstract ideas and philosophizing.  The examiner noted that the Veteran was actively engaged in the Army, was married, and was clearly interacting with multiple people.  The examiner found that the Veteran's issue had more to do with the maltreatment of others with little regard for the consequences, which would place him more in the antisocial and narcissistic spectrum.  

Although this new information sheds greater light on the Veteran's condition during service and thereafter, the salient point to be made is the same as was made in the Board's 1966 decision.  With respect to a claim of service connection for a personality disorder, or more specifically an application to reopen a previously denied claim, the rule regarding such problems as set forth in 38 C.F.R. § 3.303(c) controls.  Service connection may not be granted for a personality disorder.  There has been no indication that the Veteran has a personality disorder that was caused by some independent event, such as in-service head trauma.  

Both VA examiners and L. R., LCSW, are in agreement that the Veteran does not now demonstrate signs of a schizoid personality.  Nevertheless, as to whether the Veteran is entitled to service connection for any personality disorder currently diagnosed, such as at examinations in December 2007 and March 2010, a personality disorder is not a disease or injury within the meaning of applicable legislation, and service-connected compensation benefits may not be paid for this disorder.  Winn v. Brown, 8 Vet. App. 510, 516 (1996) (personality disorders are not considered to be disabilities for the purposes of service connection); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  Accordingly, the Board finds that new and material evidence has not been presented.  The nature of the claim (personality disorder) dictates that the claim be denied as a matter of law.  This is so regardless of whether the in-service diagnosis of schizoid personality disorder was indeed incorrect and regardless of whether a personality disorder was first manifested in service.  38 C.F.R. § 3.303(c); cf. Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (holding that the presumption of soundness does not apply to congenital defects, because such defects were not diseases or injuries within the meaning of 38 U.S.C. §§ 1110 and 1111).  

B.  PTSD 

The Veteran argues that he suffers from a psychiatric disorder that is attributable to his period of active military service.  Specifically, he asserts that while in service, his then-wife became ill after giving birth to their second child.  He states that the military would not grant him leave to care for his family, which caused him a great deal of stress.  The Veteran reports that in August 1965, he left base without permission; upon returning he was subject to disciplinary action and was not permitted to leave the base.  During that time, his then-wife returned home to her parents with their children.  The Veteran states that this precipitated a nervous breakdown, which ended with him being hospitalized and eventually discharged from the military.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

A review of the evidence of record shows that in July 1965, the Veteran underwent a psychiatric evaluation at the Hill Air Force Base Hospital in Utah.  The examiner noted that the Veteran was then currently hospitalized as a result of a marriage conflict, threatened divorce, and separation from his wife.  The examiner stated that the Veteran presented with a history of emotion disturbance dating back several months.  The examiner found the Veteran to have a chronic fear of separation and abandonment in his relationships.  The examiner noted that financial and military obligations caused a great deal of stress for the Veteran, at which point his behavior was uncontrollable.  The Veteran expressed that he only felt secure when near his parents.  The examiner found that the Veteran had no realistic understanding of his problems; he was content to project the responsibility for his problems to other people, the Army or his mother-in-law, for example.  The examiner's impression was that the Veteran had an acute, reactive, agitated depression, with a basic thought disorder.  

A July 1965 psychiatric evaluation from Letterman General Hospital in San Francisco, California, revealed that the Veteran suffered from a longstanding personality disorder of sufficient severity to preclude his making an adequate adjustment to military life.  It was noted that the nature of the Veteran demonstrated a basic character disorder of lifelong duration that was presumed would exist permanently.  A diagnosis of schizoid personality disorder was rendered.  The stress was noted to be routine military service and marital discord.  

In January 1966, the Veteran was again hospitalized.  It was noted that he had adjusted very easily to ward routine and was compatible, easy to get along with, and cooperative with all personnel.  A diagnosis of sociopathic personality disturbance, antisocial type was rendered.  

Records from the Utah State Hospital dated from November to December 1967 reveal that the Veteran was admitted by Court order for a 30-day evaluation.  At the time of admission, he had pending against him two charges of second degree kidnapping.  The Veteran stated that the charges were related to his marital problems.  Upon admission on November 15, 1967, a tentative diagnosis of emotionally unstable personality, with psycho-sexual conflicts and poor masculine identity was made.  On November 17, 1967, it was noted that the Minnesota Multiphasic Personality Inventory (MMPI), a mental health personality test, was within normal range, with the exception of the psychopathic deviate scale, which was elevated.  The staff psychologist indicated that the Veteran's elevated depression was probably related to his present confinement and legal troubles and was therefore situational in nature.  The psychologist further stated that there were no indications in the test data of a thought disorder or organicity.  A November 21, 1967, evaluation addendum stated that the clinical impression at that time was an emotionally unstable and immature type personality; someone who acts out in a child-like and unrealistic manner.  A diagnosis of sociopathic personality disturbance, antisocial type, with traits of immaturity and dependency was arrived at on November 22, 1967.  

As noted previously, the Veteran underwent a VA examination in December 2007.  The examiner reviewed the medical evidence of record, to include the Veteran's hospitalization records, and the lay evidence, to include statements from the Veteran and his family.  The examiner rendered an Axis I diagnosis of alcohol dependence in sustained remission and an Axis II diagnosis of antisocial and narcissistic personality traits.  The examiner noted that the Veteran had had episodic problems with alcohol dependence throughout his adult life and found him to have a personality disorder that would reside within the B cluster for DSM-IV, or personality disorders that are dramatic and erratic.  The examiner stated that he could not detect a significant mood disorder, as the Veteran did not describe bipolar cycling.  

Also as noted above, in February 2010, the Veteran submitted a statement from L. R., a LCSW, who indicated her belief that the Veteran suffered from PTSD, stress, anxiety, and depression, rather than from a personality disorder.  She further indicated that the Veteran had been plagued with symptoms since the time of his military involvement.  

In March 2010, the Veteran was afforded another VA examination, which examination included an initial evaluation for PTSD and a review examination for a mental disorder.  The examiner reviewed the Veteran's legal, military, psychiatric, psychosocial, and substance abuse history.  Mental status examination revealed no evidence of impairment of thought process or communications, hallucinations, delusions, or suicidal or homicidal thoughts, ideations, plans, or intent.  The Veteran was oriented times three and showed no evidence of memory loss or impairment, save for his criminal offenses and their consequences.  There was also no evidence of panic attacks.  The Veteran described his mood as "okay" and his affect was noted to be full range and appropriate.  His impulse control was fair to poor and insight and judgment were fair to poor in the past.  It was noted, however, that at the examination he had adequate impulse control and fair insight and judgment.  

The examiner transcribed the Veteran's lengthy self report of the incident in service that led to his breakdown and what followed thereafter.  The examiner also noted that an extensive review of the claims folder was undertaken due to the fact the Veteran was a vague and unreliable historian.  Based on the review of the claims folder and examination of the Veteran, the examiner found that the Veteran did not have PTSD.  Specifically, the examiner found no evidence of a traumatic stressor meeting the DSM-IV criterion A for a diagnosis of PTSD.  She also found no evidence of PTSD symptoms or any resulting social or occupational dysfunction due to them.  The examiner reviewed L. R.'s February 2010 statement, but noted that although she had indicated that the Veteran displayed features of PTSD that supported a diagnosis of PTSD, her letter did not document a definitive DSM-IV-based diagnosis of PTSD.  The examiner found, therefore, that L. R.'s statement was inadequate to support a diagnosis of PTSD.  

As to whether the Veteran had any other psychiatric disorder, the examiner noted that the Veteran had denied having any current active psychiatric symptoms.  Based on the evidence of record and information from the Veteran, the examiner determined that there was no evidence that the Veteran met the DSM-IV criteria for any specific mental health disorder except alcohol dependence in sustained remission, which the examiner found was not caused by or the result of his military service.  In sum, the examiner found there to be no evidence of a current psychiatric disorder related in any way to service.  An Axis I diagnosis of alcohol dependence in sustained remission was recorded.  

The examiner also provided an Axis II diagnosis of personality disorder, not otherwise specified (NOS).  In assessing the Veteran's personality disorder, the examiner noted that the Veteran's self-reported history and a review of the claims folder showed a pervasive pattern of poor judgment, failure to conform to social norms with respect to lawful behavior as indicated by repeatedly performing acts that were grounds for arrest, deceitfulness, impulsivity, irritability, reckless disregard for safety of self and others, and consistent irresponsibility.  Based upon this pervasive pattern, the examiner determined that the Veteran met the DSM-IV criteria for a personality disorder, NOS, with antisocial personality traits.  She further noted that although the Veteran's STRs indicated that he had a schizoid personality disorder, he presented no schizoid personality traits on examination.  

Subsequent to the VA examination, the RO obtained the private treatment records from L. R.  Review of those records reveals an Axis I diagnosis of chronic PTSD with the following documentation: "A 1, B 1, 4, 5, C 1, 2, 3, 4, 7, D 1, 3, 4, 5, E, F,/Army, military details."  Another entry notes chronic PTSD and indicates that the Veteran had shared a story of running a roadblock in Nebraska.  

In a July 2010 addendum to the March 2010 VA examination report, the VA examiner reviewed the treatment records from L. R. and stated that they did not change the prior conclusion that the Veteran did not have an acquired psychiatric disorder, specifically PTSD, that was related to service.  The VA examiner noted that the Veteran was seen by L. R. for sex offender specific treatment.  The examiner acknowledged the Axis I diagnosis of PTSD, but noted that entirety of the progress note within which it was recorded revolved around sexual issues, legal issues, and romantic relationships.  She further noted that due to the absence of the A(2) criterion, the diagnosis of PTSD was inadequate under the DSM-IV.  The examiner further noted that the progress notes failed to contain any documentation of PTSD symptoms or therapy for PTSD-related symptoms.  The examiner noted that it appeared from L. R.'s treatment records that her PTSD diagnosis was based on the Veteran's self-reported history.  The VA examiner indicated, however, that on examination in March 2010, the Veteran was a vague and unreliable historian.  As to whether the Veteran suffered from a schizoid personality disorder, the VA examiner noted that no reconciliation was necessary as neither she nor L. R. believed that that diagnosis was supported by the evidence.  

As to whether service connection is warranted for PTSD, the Board finds that the evidence fails to confirm a current diagnosis of PTSD.  On examination in December 2007, the only Axis I diagnosis recorded was alcohol dependence in sustained remission.  (The Board notes that the DSM-IV uses a multiaxial assessment system, in which there are five axes of classification.  Axis I pertains to clinical disorders.)  On examination in March 2010, again the only Axis I diagnosis recorded was alcohol dependence in sustained remission.  The March 2010 VA examiner specifically found that the Veteran did not demonstrate any PTSD symptoms.  She also determined that the evidence of record, to include the Veteran's self-reported history, failed to reveal a traumatic stressor meeting the DSM-IV criterion A for a diagnosis of PTSD.  The March 2010 examiner further considered whether the Veteran had any other psychiatric disorder, but found that there was no evidence that the Veteran met the DSM-IV criteria for any specific mental health disorder except alcohol dependence in sustained remission.  (Abuse of alcohol per se is not a disability for which service connection may be granted.  38 U.S.C.A. §§ 1110, 1131.)  

As to L. R.'s diagnosis of PTSD, the Board finds that that diagnosis does not meet the DSM-IV criteria.  The DSM-IV sets forth specific criteria that must be met for a valid diagnosis of PTSD.  Criterion A, pertaining to stressors, states that "[t]he person has been exposed to a traumatic event in which both of the following are present: (1) the person experienced, witnessed, or was confronted with an event of events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others[;] (2) the person's response involved intense fear, helplessness, or horror."  Although L. R. diagnosed the Veteran as having PTSD, as pointed out by the VA examiner in her addendum, that diagnosis fails to comply with the DSM-IV criteria because L. R. indicated only that the Veteran displayed the A(1) criteria.  Thus, it does not appear from L. R.'s report itself that the Veteran's alleged stressor evoked a response of "intense fear, helplessness, or horror."  Further, as explained by the VA examiner in her July 2010 addendum, nothing in the private treatment records documents any symptoms of PTSD.  Accordingly, based on the totality of the evidence of record, the Board finds more probative the VA examination reports of record showing only a personality disorder.  This is so because they were based on an extensive review of the claims folder, to include consideration of all medical evidence of record, and a thorough examination of the Veteran.  There is no indication that L. R. reviewed the claims folder.  Further, her diagnosis of PTSD has been undermined by the review provided by the VA examiner in the July 2010 report.  

The Board has also considered the lay evidence of record, to include statements submitted by the Veteran and his family.  Lay evidence is certainly competent to describe observable symptoms, and the Veteran's family is competent to report their observations of the Veteran's behavior before and after service.  Here, however, the lay evidence of record has been considered by the VA examiners who determined that the Veteran had a personality disorder, rather than an acquired psychiatric disorder.  Further, to the extent that the lay evidence is being offered for the purpose of establishing a diagnosis, a layperson is not competent to specifically diagnose a mental disorder.  See Clemons, 23 Vet. App.  at 5 (noting that in claiming service connection for PTSD, "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition to PTSD); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). 

Accordingly, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has PTSD.  The Court has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Without current disability, the Board finds that the claim of service connection for PTSD must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2010).  

C.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's petition to reopen was received in June 2003 and his claim was for service connection for PTSD was inferred by the RO in February 2010.  In June 2003, the RO sent to the Veteran a letter informing him of the information and evidence necessary to substantiate a claim for service connection.  Although that letter did not contain notice on how to reopen a previously denied claim, as noted above, in December 2003, the RO "reopened" the Veteran's previously denied claim for service connection for a schizoid personality disorder.  Further, in January 2010, the RO sent to the Veteran a letter informing him of the basis on which his claim had been previously denied and notifying him of the evidence required to substantiate a service connection claim.  The letter also included the notice elements required by Dingess, supra, for how VA determines disability ratings and effective dates.  In February 2010, the RO sent to the Veteran a letter informing him how to support his claim of service connection for PTSD.  In response, the Veteran stated his belief that his PTSD had been misdiagnosed in service as schizoid personality disorder and directed the RO's attention to the February 2010 letter from L. R..  In an August 2010 supplemental statement of the case, the RO addressed both claims.

Although the PTSD notice letter did not contain the specific criteria for substantiating a PTSD claim, from the outset the Veteran has demonstrated actual knowledge of what was required to establish service connection for PTSD.  He has continuously stated that he was misdiagnosed in service, reported on an alleged in-service stressor, and submitted private medical evidence in support of his claim.  Further, he was afforded a VA examination for PTSD during which he reported an alleged in-service stressor.  The Veteran has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the Veteran had a meaningful opportunity to participate in the development of his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding non-prejudicial a notice error where appellant had demonstrated actual knowledge of the evidence needed to substantiate the claim thus affording a meaningful opportunity to participate in the adjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Veteran was afforded VA examinations in December 2007 and March 2010.  The VA examiners indicated that the claims folder had been reviewed.  They both took into account the Veteran's subjective complaints as well as his reported military history.  The March 2010 VA examiner specifically considered the previous VA examination report of record, as well as the private medical evidence.  The examiner also provided an addendum discussing the findings and conclusions of L. R. and providing a statement of reasons why she disagreed with the findings of L. R.  The Board finds that the VA examination reports contain sufficient evidence by which to evaluate the Veteran's service connection claim.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes the Veteran's STRs and service personnel records, hospitalization records, VA examination reports, private treatment records, as well as lay statements submitted by the Veteran and his family.  The Veteran was also afforded a hearing in connection with his claim.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.


ORDER

An application to reopen a claim of service connection for a personality disorder is denied.

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


